Citation Nr: 0712616	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The April 2004 rating decision denied the veteran's claims 
for service connection for nephrolithiasis and for a left hip 
disability.  However, the veteran only submitted a 
substantive appeal with regards to his left hip claim.  
Consequently, only the claim for service connection for a 
left hip disability is currently in appellate status before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a left hip 
disability.  Currently there is no diagnosis of a chronic 
left hip disability that has been related to the veteran's 
service.  However, the veteran has not been provided a VA 
examination of his left hip.  The veteran's service medical 
records do show several complaints of left hip pain from 
February 1993 to April 1994.  While no specific disability of 
the left hip was diagnosed during service, the fact that VA 
outpatient records dated in September 1994, August 1998, 
October 1998, and October 2004, reveal continued complaints 
of left hip pain, and the fact that a private physician 
diagnosed the veteran as having left hip trochanteric 
bursitis in December 2004, indicates that a VA medical 
examination of the left hip is necessary.  See 38 C.F.R. 
§ 3.159(b)(4) (2006).



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
medical records dated from January 2005 to 
present.  These records should include 
records from the Tallahassee VAMC.

2.  Schedule the veteran for a VA 
orthopedic examination of the left hip.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner should review 
the veteran's medical history, including 
the complaints of left hip pain both 
during service and following service, as 
well as the December 2004 private 
examination report.  All indicated tests, 
including X-rays, should be conducted.  If 
a chronic left hip disability is 
diagnosed, the examiner should indicate 
whether there is a 50 percent probability 
or greater that any such left hip 
disability is related to the veteran's 
service.  Reasons and bases for all 
opinions expressed should be provided.

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




